UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) (x) Annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2010. Or () Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File No. 001-11595 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Astec Industries, Inc. 401(k) Retirement Plan 1725 Shepherd Road Chattanooga, Tennessee 37421 (423) 899-5898 B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: ASTEC INDUSTRIES, INC. 1725 Shepherd Road Chattanooga, Tennessee 37421 (423) 899-5898 REQUIRED INFORMATION The following financial statements and schedules have been prepared in accordance with the financial reporting requirements of the Employee Retirement Income Security Act of 1974, as amended: Astec Industries, Inc. 401(k) Retirement Plan Audited Financial Statements and Supplemental Schedule As of December 31, 2010 and 2009 and for the Year Ended December 31, 2010 with Report of Independent Registered Public Accounting Firm Report of Independent Registered Public Accounting Firm Audited Financial Statements: Statements of Net Assets Available for Benefits Statement of Changes in Net Assets Available for Benefits Notes to Financial Statements Supplemental Schedule: Schedule H, Line 4i - Schedule of Assets (Held at End of Year) Edgar filing only: Exhibit 23.1 - Consent of Independent Registered Public Accounting Firm Audited Financial Statements and Supplemental Schedule Astec Industries, Inc. 401(k) Retirement Plan As of December31, 2010 and 2009, and for the Year Ended December31, 2010 With Report of Independent Registered Public Accounting Firm Astec Industries, Inc. 401(k) Retirement Plan Audited Financial Statements and Supplemental Schedule As of December31, 2010 and 2009 and for the Year Ended December31, 2010 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule Schedule H, Line 4i– Schedule of Assets (Held at End of Year) 14 Report of Independent Registered Public Accounting Firm We have audited the accompanying statements of net assets available for benefits of the Astec Industries, Inc. 401(k) Retirement Plan as of December 31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan's internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2010 and 2009, and the changes in its net assets available for benefits for the year ended December 31, 2010, in conformity with US generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2010, is presented for purposes of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan's management. The supplemental schedule has been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Ernst & Young LLP June 29, 2011 Chattanooga, Tennessee 1 Astec Industries, Inc. 401(k) Retirement Plan Statements of Net Assets Available for Benefits December 31 Assets Investments, at fair value $ $ Receivables: Employer contributions Participant contributions Notes receivable from participants Total receivables Total assets Liabilities Excess participant contributions payable Net assets available for benefits at fair value Adjustment from fair value to contract value for investment in collective trust fund Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. 2 Astec Industries, Inc. 401(k) Retirement Plan Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2010 Additions to net assets attributed to: Investment income $ Net appreciation in fair value of investments Interest income on notes receivable from participants Contributions: Participants Employer Rollover Total additions Deductions from net assets attributed to: Benefits paid to participants Administrative expenses Total deductions Net increase Net assets available: Beginning of year End of year $ The accompanying notes are an integral part of these financial statements. 3 Astec Industries, Inc. 401(k) Retirement Plan Notes to Financial Statements December 31, 2010 1. Description of Plan The following description of the Astec Industries, Inc. 401(k) Retirement Plan (the Plan) provides only general information. Participants should refer to the Plan document for a more complete description of the Plan’s provisions. General The Plan is a defined contribution plan covering all full-time employees of Astec Industries, Inc. and its subsidiaries (the Company) who have reached age eighteen. It is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). The Plan is administered by a committee appointed by the Company. Contributions Participants may elect to contribute up to 40% of their base salary through payroll deductions, as defined under the provisions of the Plan document, subject to Internal Revenue Code (Code) limitations. The Company matches 75% of each participant’s contribution up to 4% of the participant’s compensation. Participants who will attain age 50 before the close of the Plan year are eligible to make additional catch-up contributions, subject to Code limitations. Catch-up contributions are not eligible for the match contribution. Participant Accounts Each participant’s account is credited with the participant’s contributions, the Company’s matching contributions, and Plan investment results. Allocations of Plan earnings are based on participant account balances, as defined. Participants may change their investment options daily. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s account. Vesting Participants are immediately vested in their entire account balance. Participant Loans Participants may borrow from their accounts a minimum of $1,000 up to a maximum of $50,000, reduced by certain items identified in the Plan document, or 50% of their vested account balance, whichever is lower. Loan terms range from one to five years or up to twenty years for the purchase of a primary residence. The loans are secured by the balance in the participant’s account and bear interest at a rate of prime plus one percent. Principal and interest are paid ratably through payroll deductions. 4 Astec Industries, Inc. 401(k) Retirement Plan Notes to Financial Statements (continued) 1. Description of Plan (continued) Payment of Benefits Upon termination of service, a participant may receive a lump-sum amount equal to the value of his or her account on the date of distribution. In-service withdrawals are available in certain limited circumstances, as defined by the Plan document. Hardship withdrawals are allowed for participants incurring an immediate and heavy financial need, as defined by the Plan document. Hardship withdrawals are strictly regulated by the Internal Revenue Service (IRS) and a participant must exhaust all available loan options and available distributions prior to requesting a hardship withdrawal. Administrative Expenses The Plan sponsor pays administrative fees other than those for recordkeeping and trustee functions. The administrative fees paid by the Plan sponsor in 2010 and 2009 included those for the annual audit, legal and discrimination testing. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERlSA. If the Plan is terminated or contributions are permanently discontinued, benefits will remain 100% vested and be distributed in accordance with the provisions of the Plan. 2. Summary of Significant Accounting Policies Basis of Presentation The financial statements of the Plan are presented on the accrual basis of accounting in accordance with U.S. generally accepted accounting principles. 5 Astec Industries, Inc. 401(k) Retirement Plan Notes to Financial Statements (continued) 2. Summary of Significant Accounting Policies (continued) Notes Receivable from Participants Notes receivable from participants represent participant loans that are recorded at their unpaid principal balance plus any accrued but unpaid interest. Interest income on notes receivable from participants is recorded when it is earned. Related fees are recorded as administrative expenses and are expensed when they are incurred. No allowance for credit losses has been recorded as of December31, 2010 or 2009. If a participant ceases to make loan repayments and the plan administrator deems the participant loan to be a distribution, the participant loan balance is reduced and a benefit payment is recorded. Excess Contributions Payable Amounts payable to participants for contributions in excess of amounts allowed by the IRS are recorded as a liability with a corresponding reduction to contributions. The Plan distributed the excess contributions to the applicable participants prior to March15, 2011. Uses of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires Plan management to make estimates that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Investments The Plan’s investments are stated at fair value. The shares of common stock are valued at the closing price reported on the active market on which the individual securities are traded. Shares of mutual funds are valued at the net asset value (NAV) of shares held which is based on the closing price reported in the active market. 6 Astec Industries, Inc. 401(k) Retirement Plan Notes to Financial Statements (continued) 2. Summary of Significant Accounting Policies (continued) As described in Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 962 (formerly known as FASB issued staff position No.AAG INV-1 and Statement of Position (SOP)94-4-1, Reporting of Fully Benefit-Responsive Investment Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans), investment contracts held by a defined contribution plan are required to be reported at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. The Plan invests in an investment contract, a common collective trust, through its J.P.Morgan Stable Value Investment Fund (the Stable Value Fund). As required by the ASC, the Statements of Net Assets Available for Benefits present the fair value of the Stable Value Fund and the adjustment from fair value to contract value. The fair value of the Plan’s interest in the Stable Value Fund is based on information reported by the issuer of the common collective trust at year-end. The contract value of the Stable Value Fund represents contributions plus earnings, less participant withdrawals and administrative expenses. Purchases and sales of securities are recorded on a trade date basis. Dividends are recorded on the ex-dividend date. Interest is recognized when earned. New Accounting Pronouncement In January2010, the FASB issued Accounting Standards Update 2010-06, Improving Disclosures about Fair Value Measurements (ASU 2010-06). ASU 2010-06 amended ASC820 to clarify certain existing fair value disclosures and require a number of additional disclosures. The guidance in ASU 2010-06 clarified that disclosures should be presented separately for each “class” of assets and liabilities measured at fair value and provided guidance on how to determine the appropriate classes of assets and liabilities to be presented. ASU 2010-06 also clarified the requirement for entities to disclose information about both the valuation techniques and inputs used in estimating Level 2 and Level 3 fair value measurements. In addition, ASU2010-06 introduced new requirements to disclose the amounts (on a gross basis) and reasons for any significant transfers between Levels 1, 2 and 3 of the fair value hierarchy and present information regarding the purchases, sales, issuances and settlements of Level3 assets and liabilities on a gross basis. With the exception of the requirement to present changes in Level3 measurements on a gross basis, which is delayed until 2011, the guidance in ASU2010-06 became effective for reporting periods beginning after December15, 2009. Since ASU 2010-06 only affects fair value measurement disclosures, adoption of ASU 2010-06 had no affect on the Plan’s net assets available for benefits or its changes in net assets available for benefits. 7 Astec Industries, Inc. 401(k) Retirement Plan Notes to Financial Statements (continued) 2. Summary of Significant Accounting Policies (continued) In September2010, the FASB issued Accounting Standards Update 2010-25, Reporting Loans to Participants by Defined Contribution Pension Plans, (ASU 2010-25). ASU 2010-25 requires participant loans to be measured at their unpaid principal balance plus any accrued but unpaid interest and classified as notes receivable from participants. Previously loans were measured at fair value and classified as investments. ASU 2010-25 is effective for fiscal years ending after December15, 2010 and is required to be applied retroactively. Adoption of ASU 2010-25 did not change the value of participant loans from the amount previously reported as of December31, 2009. Participant loans have been reclassified to notes receivable from participants as of December31, 2009. In May2011, the FASB issued Accounting Standards Update 2011-04, Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRSs, (ASU 2011-04). ASU 2011-04 amended ASC 820, Fair Value Measurements and Disclosures, to converge the fair value measurement guidance in US generally accepted accounting principles (GAAP) and International Financial Reporting Standards (IFRSs). Some of the amendments clarify the application of existing fair value measurement requirements, while other amendments change a particular principle in ASC 820. In addition, ASU 2011-04 requires additional fair value disclosures (although certain of these new disclosures will not be required for nonpublic entities). The amendments are to be applied prospectively and are effective for annual periods beginning after December15, 2011. Plan management is currently evaluating the effect that the provisions of ASU 2011-04 will have on the Plan’s financial statements. 3. Fair Value Measurements Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., an exit price). The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets and liabilities (Level 1) and the lowest priority to unobservable inputs (Level3). The three levels of the fair value hierarchy are described below: Level 1– Unadjusted quoted prices in active markets that are accessible to the reporting entity at the measurement date for identical assets and liabilities. 8 Astec Industries, Inc. 401(k) Retirement Plan Notes to Financial Statements (continued) 3. Fair Value Measurements (continued) Level 2– Inputs other than quoted prices in active markets for identical assets and liabilities that are observable either directly or indirectly for substantially the full term of the asset or liability. Level 2 inputs include the following: • quoted prices for similar assets and liabilities in active markets • quoted prices for identical or similar assets or liabilities in markets that are not active • observable inputs other than quoted prices that are used in the valuation of the asset or liabilities (e.g., interest rate and yield curve quotes at commonly quoted intervals) • inputs that are derived principally from or corroborated by observable market data by correlation or other means Level 3– Unobservable inputs for the asset or liability (i.e., supported by little or no market activity). Level 3 inputs include management’s own assumption about the assumptions that market participants would use in pricing the asset or liability (including assumptions aboutrisk). The level in the fair value hierarchy within which the fair value measurement is classified is determined based the lowest level input that is significant to the fair value measure in its entirety. Following is a description of the valuation methodologies used for major categories of assets measured at fair value by the Plan. Common stock: Valued at the closing price reported on the active market on which the individual securities are traded. Mutual funds: Valued at the net asset value (NAV) of shares held by the Plan at year-end which is based on the closing price reported in the active market. Common Collective Trust Fund (CCT): Fair value is based on the NAV of shares as reported by the issuer at year end. The contract value represents contributions plus earnings, less participant withdrawals and administrative expenses. 9 Astec Industries, Inc. 401(k) Retirement Plan Notes to Financial Statements (continued) 3. Fair Value Measurements (continued) The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following table sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value as of December31, 2010: Level 1 Level 2 Level 3 Total Mutual funds: US equities $ $ ­- $ - $ International equities ­- ­- Common stock ­- ­- Common collective trust (a) - ­- Total $ $ $ -­ $ The following table sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value as of December31, 2009: Level 1 Level 2 Level 3 Total Mutual funds: US equities $ $ ­- $
